Citation Nr: 0213110	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  01-02 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February and June 2000 rating 
decisions.  In February 2000, the RO granted service 
connection and assigned an initial 30 percent evaluation for 
PTSD.  The veteran responded that same month with a request 
for reconsideration, based on new evidence, of initial 30 
percent rating assigned.  In the June 2000 rating decision, 
the RO declined to award a higher initial rating.  He 
responded in December 2000 with a Notice of Disagreement, and 
a Statement of the Case was afforded him in March 2001.  He 
then filed a March 2001 VA Form 9, perfecting his appeal of 
this issue.  

The veteran and his wife testified at hearing before an RO 
hearing officer in July 2001; the transcript of that hearing 
is of record.  


REMAND

In his March 2001 VA Form 9, the veteran requested a personal 
hearing to be held at the RO before a member of the Board.  
See 38 C.F.R. § 20.700 et seq. (2001).  In response to a 
letter from the RO, the veteran indicated his consent to the 
scheduling of a videoconference hearing before a member of 
the Board, in lieu of a personal appearance before a Board 
member.  38 C.F.R. § 20.700(e) (2001).  However, the veteran 
has not yet been afforded such a hearing, and does not appear 
to have withdrawn his hearing request.  A remand therefore 
required in order for this to be afforded him.  


In light of the above, this matter is hereby REMANDED to the 
RO for the following action:  

The RO should schedule the veteran for a 
videoconference hearing at the RO before 
a member of the Board.  Such hearing 
should be scheduled at the earliest 
available opportunity, and the veteran 
and his representative must be provided 
proper notification of the time, date, 
and place of such a hearing.  The veteran 
should advise the RO, in a signed 
writing, if a Board hearing is no longer 
desired.

The purpose of this REMAND is to afford due process and to 
accomplish additional development; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




